Order entered October 26, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00328-CR
                               No. 05-22-00329-CR
                               No. 05-22-00330-CR
                               No. 05-22-00331-CR

                      WILLIE JAMES JONES, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 194th Judicial District Court
                            Dallas County, Texas
              Trial Court Cause No. F21-62050-M, F17-52308-M,
                        F17-52309-M & F17-52310-M

                                     ORDER

      Before the Court is appellant’s October 25, 2022 second motion for

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief filed by November 30, 2022. If appellant fails to file his brief by

November 30, 2022, the Court may abate this case for a hearing in the trial court to
determine why the brief has not been filed. See TEX. R. APP. P. 38.8(b).

                                            /s/    ERIN A. NOWELL
                                                   JUSTICE